1 Reported in 228 N.W. 162.
Certiorari to review an order of the department of commerce, securities division, denying the application of relator to register for sale 5,000 units represented by certificates issued by the West Coast Timber Corporation, herein referred to as the company, at $4 per unit.
The company owned land in Oregon. It deeded these lands to the Security Trust Company of Spokane in trust. The vice president of the company is the president of the trustee. The trustee is to hold the timber so deeded to it for the benefit of the persons to whom the company sells units. Certificates evidencing these units are to be issued by the company as sold. Each unit represents an interest in the property held in trust in proportion or ratio that the number of units represented by the certificate bears to the total number of units of ownership in the properties, there being one unit for each 1,000 feet of standing merchantable timber as indicated by the cruiser's report filed with the trustee.
Under the plan the investor has no voice in the selection of the trustee nor in the management. There is room for difference of opinion as to whether such a plan might work a fraud upon the investor. It seems to be an untried plan. The securities division of the department of commerce granted a rehearing to the applicant and has obviously given the matter thorough consideration. We cannot say that its conclusion is without support in the evidence. The record does not disclose arbitrary, oppressive or unreasonable conduct on the part of the commission.
Affirmed. *Page 625